United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.F., wife of R.F., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1664
Issued: March 11, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 8, 2010 appellant filed a timely appeal from a May 3, 2010 overpayment
decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act,1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction of the
overpayment in this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $8,113.85 following adjustment based on her husband’s felony conviction;
(2) whether the Office properly denied waiver of the recovery of the overpayment; and
(3) whether the Office properly set the rate of recovery from appellant’s continuing
compensation.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 29, 1986 the employee, then a 37-year-old nurse’s aide and escort, sustained a
back injury when moving a gurney in the performance of duty.2 His claim was accepted for a
ruptured disc, low back pain and radiculopathy.3 The employee retired on disability and elected
benefits under the Act as of March 20, 1990 and was placed on the periodic rolls in receipt of
compensation for total disability.
In response to an EN1032 form, the employee advised the Office on October 20, 2008
that he had been incarcerated since June 13, 2008. The record reflects that, following a jury trial,
he was convicted for a violation of California Penal Code 288(A) and was sentenced to a term of
three years in state prison.4
As of the payment period commencing January 18, 2009, the Office adjusted
compensation benefits to reflect payment of 50 percent of gross entitlement payable to appellant
as the employee’s dependent spouse until her husband was released from prison. The
memorandum explaining the overpayment noted that the computer entry was erroneously
processed “basing compensation on 50 percent of the pay rate, plus CPI’s, rather than 50 percent
of the gross current entitlement during the period January 18, 2009 through March 13, 2010.”
Compensation was paid by the Office in the amount of $17,686.42 during this period before the
error was corrected. Compensation due appellant for this period totaled $9,572.57, resulting in
an overpayment of compensation in the amount of $8,113.85.
In a March 23, 2010 letter, the Office advised appellant of its preliminary determination
that an overpayment of benefits was created in the amount of $8,113.85. It advised her that she
was found without fault in the creation of the overpayment and of her right to submit evidence if
she disagreed with the fact or amount of the overpayment. Appellant’s wife was provided a
Form OWCP-20 overpayment questionnaire and notified of her right to request a prerecoupment
hearing, a telephone conference or final decision based on the written record. She was asked to
submit financial information in order that the question of wavier could be considered and
notified that, under the implementing federal regulations, failure to submit the information within
30 days would result in the denial of waiver. Appellant’s wife did not respond.
In a May 3, 2010 decision, the Office finalized the overpayment of compensation. It
noted that there was no response from appellant’s spouse upon notification of the preliminary
determination. The Office found that she was without fault in the creation of the overpayment
because she was not aware of her entitlement to the benefits received; but it denied waiver as
there was no justification offered. It directed recovery of the overpayment by the deduction of
2

The employee previously sustained an electric shock injury to his right hand on September 2, 1984 and a bruise
of his right knee on December 22, 1985. On April 16, 1986 his claim was accepted for a lumbar strain after moving
a gurney.
3

The record is not clear as to the site of any ruptured disc. Diagnostic testing obtained following injury,
including computerized tomography scans, were interpreted as unremarkable or showing no abnormality in
contemporary medical reports through 1989.
4

The charge pertained to a lewd or lascivious act with a child under 14 years of age.

2

$65.00 from future compensation payments, or approximately 10 percent of her net monthly
entitlement.
On appeal, appellant contends that recovery of the overpayment should be reversed.
LEGAL PRECEDENT
The United States shall pay compensation for the disability of an employee resulting
from personal injury sustained while in the performance of duty.5 But no benefits shall be paid
or provided to any individual during any period during which such individual is confined in a
jail, prison or other penal institution or correctional facility pursuant to that individual’s
conviction of an offense that constituted a felony under applicable law.6
The limitation on the payment of compensation benefits to an employee convicted of a
felony unrelated to fraud in the application for or the receipt of benefits under the Act provides
for an exception when such individual has one or more dependents as defined under
5 U.S.C. § 8110(a).7 During the period of incarceration, benefits may be paid to such dependents
based on the percentage of benefits payable to such individual as computed according to the
percentages set forth in 5 U.S.C. § 8133(a)(1) through (5).8
The Office’s procedure manual provides that, in cases involving convictions for felonies
unrelated to claims under the Act but which result in imprisonment, the claims examiner is to
suspend or adjust compensation benefits effective the date of imprisonment.9 When the
employee has eligible dependents, payment is to be calculated by applying the percentages of
5 U.S.C. § 8133(a)(1) through (5) to the claimant’s gross current entitlement, or 50 percent of
gross current entitlement to the spouse if there is no child.10 Under such circumstances, direct
payment may be made to the dependent for the periods of disability during the employee’s
imprisonment.11
ANALYSIS
The Board finds that the case is not in posture for decision. The evidence of record does
not establish that the Office claims examiner properly followed the procedures established under
section 8148(b)(1) in making adjustment to appellant’s compensation benefits as a dependent

5

5 U.S.C. § 8102(a).

6

Id. at § 8148(b)(1). See J.R., Docket No. 08-767 (issued August 12, 2008).

7

Id. at § 8148(b)(3).

8

Id.

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.12(e)(2) (March 1997).

10

Id. at Chapter 2.1400.12(g)(1).

11

Id. at Chapter 2.1400.12(g)(2).

3

spouse. Therefore, the period and amount of overpayment in this case were not properly
determined.
The Office was notified that the employee, appellant’s husband, was incarcerated as of
June 13, 2008 based on his conviction of a felony unrelated to the receipt of compensation
benefits under the Act. Under section 8148(b)(1) the compensation benefits of such employee
are to be suspended during the period of incarceration until such period ends. The benefits he
received became subject to suspension under the Act as of June 13, 2008 upon his incarceration.
The adjustment to compensation payable to appellant as the employee’s dependent spouse under
section 8148(b)(3) was not made effective until January 18, 2009, some seven months following
her husband’s incarceration. The Office claims examiner did not explain why benefits were not
suspended or the adjustment made as of June 13, 2008, as required under the Act.12 There is no
explanation of record why benefits paid the employee for total disability were otherwise allowed
from June 13, 2008 to January 18, 2009 during a period in which he was incarcerated in the
California state prison. This is in contravention of section 8148(b)(1).13 The payment made to
appellant as the employee’s dependent under section 8133 should be based on adjustment as of
June 13, 2008. In this regard, the procedure manual clearly provides that the effective date in
cases involving convictions for felonies unrelated to claims under the Act but which result in
imprisonment is “the date of imprisonment.”14 Moreover, the claims examiner is advised to
inform the employee of the action taken and the reasons for such action; but no such letter is of
record.
For these reasons, the Board finds the Office did not properly determine the period or
amount of overpayment in this case. The case is not in posture for decision as the amount of
overpayment will need to be recalculated.15 The case will be remanded to the Office for further
action and an appropriate overpayment decision complying with the provisions of section
8148(b)(1).16
CONCLUSION
The Board finds that the case is not in posture for decision as to the overpayment created
based on the payment of adjusted benefits following the employee’s incarceration for a felony
unrelated to his benefits under the Act.

12

See Owen P. Crossman, Docket No. 04-766 (issued August 4, 2004) (the claims examiner is to suspend or
adjust compensation benefits effective the date of imprisonment). See also Lucille A. Pettaway, 55 ECAB 228,
232 (2004).
13

See Danny E. Haley, 56 ECAB 393 (2005).

14

Supra note 9.

15

The issues of waiver and recovery are rendered moot.

16

With regard to overpayments of compensation, the Office must provide findings of fact and a statement of
reasons that clearly show how an overpayment was calculated. See O.R., 59 ECAB 432, 437 (2008). Neither the
Office’s preliminary determination nor the final overpayment decision clearly explain how the amount of the gross
current entitlement was determined.

4

ORDER
IT IS HEREBY ORDERED THAT the May 3, 2010 decision of the Office of Workers’
Compensation Programs is set aside. The case is remanded for further action in compliance with
this decision.
Issued: March 11, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

